                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA                       )
                                                )           Case No. 4:20-cr-8
 v.                                             )
                                                )           Judge Curtis L. Collier
 MIKAELLA MARTINEZ GARCIA                       )

                                           ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending that the

 Court: (1) grant Defendant’s motion to withdraw her not-guilty plea as to Count Two; (2) accept

 Defendant’s guilty plea as to Count Two; (3) adjudicate Defendant guilty of Count Two; and

 (4) order that Defendant remain in custody until sentencing in this matter. (Doc. 43.) Neither

 party filed a timely objection to the report and recommendation. After reviewing the record, the

 Court agrees with Magistrate Judge Lee’s report and recommendation. Accordingly, the Court

 ACCEPTS and ADOPTS the magistrate judge’s report and recommendation (Doc. 43) pursuant

 to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw her not-guilty plea as to Count Two of the Indictment

          is GRANTED;

      2. Defendant’s plea of guilty to Count Two is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of Count Two; and

      4. Defendant SHALL REMAIN in custody until sentencing in this matter, which is

          scheduled to take place on May 19, 2021 at 2:00 p.m. [EASTERN] before the

          undersigned.




Case 4:20-cr-00008-CLC-SKL Document 53 Filed 03/26/21 Page 1 of 2 PageID #: 141
       SO ORDERED.

       ENTER:

                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00008-CLC-SKL Document 53 Filed 03/26/21 Page 2 of 2 PageID #: 142
